2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  There is no antecedent basis in the claims for the phrase “the cap” at claim 42, line 2.  It is believed that claim 42 should instead depend upon claim 41.
4.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 39 and 40 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 32 has been amended to recite that the polypeptide has an amino acid sequence FTTFTVT with 1 to 5 additional residues at one or both ends.  Dependent claims 39 and 40 recite that an internalization sequence is locate at the N- or C-terminus of the polypeptide.  However, the internalization sequences contemplated by Inventors are greater than 5 amino acids .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 31, 32, 35, 41, 42, 44, 45, and 47-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,630,990.  Although the claims of the ‘990 patent clearly anticipate instant claims 31, 32, 41, 42, 44, 45, and 47-51.  A method of using a composition anticipates claims drawn to the composition.  With respect to instant claim 35, while the claims of the ‘990 patent do not recite including a pharmaceutically acceptable carrier in the pharmaceutical composition, it would have been obvious to one of ordinary skill in the art to include a pharmaceutically acceptable carrier in the pharmaceutical compositions recited in the claims of the ‘990 patent, because pharmaceutically acceptable carriers are almost universally used in the pharmaceutical and peptide therapeutic arts for ease of administration of the active agents.
7.	Claim 43 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,630,990 in view of Nishimoto (U.S. Patent No. 5,559,209), Borovsky et al (U.S. Patent No. 5,358,934), or Fuhrer et al (U.S. Patent No. 4,719,288).  Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of the ‘990 patent recite a polypeptide which is capped at either or both termini, but do not recite particular caps.  Nishimoto teaches amino-terminal blocking groups such as acetyl and carboxy-terminal blocking groups to render peptides less sensitive to in vivo proteolysis.  See column 15, line 2 - column 16, line 7.  Borovsky et al teach that blocking the N-terminus, e.g. by acetylation, and the C-terminus, e.g., by amidation, is known in the art for inhibiting proteolysis of peptides by metabolic enzymes.  See column 2, line 64 - column 3, line 2.  It would have been obvious to one of ordinary skill in the art to cap either or both termini of the polypeptide recited in the claims of the ‘990 patent with acyl or amido groups, because Nishimoto and Borovsky et al teach that capping with acyl or amido groups would have the expected benefit of inhibiting proteolysis of the polypeptide after in vivo administration, and because substitution of a known species of capping agent for the generically recited caps recited in the claims of the ‘990 patent, with only the expected result that the polypeptide recited in the claims of the ‘990 patent is capped, is prima facie obvious.  
8.	Claims 31, 32, 35, 41, 44, 45, and 47-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,377,796.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘796 patent clearly anticipate instant claims 31, 32, 41, 44, 45, and 47-51.  A method of using a composition anticipates claims drawn to the composition.  With respect to instant claim 35, while the claims of the ‘796 patent do not recite including a pharmaceutically acceptable carrier in the pharmaceutical composition, it would have been obvious to one of ordinary skill in the art to include a pharmaceutically acceptable carrier in the pharmaceutical compositions recited in the claims of the ‘796 patent, because pharmaceutically acceptable carriers are almost universally used in the pharmaceutical and peptide therapeutic arts for ease of administration of the active agents.
9.	Claims 42 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,377,796 in view of Nishimoto (U.S. Patent No. 5,559,209), Borovsky et al (U.S. Patent No. 5,358,934), or Fuhrer et al (U.S. Patent No. 4,719,288).  Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘796 patent claims a polypeptide for in vivo administration, which polypeptide can be capped at its N- or C-terminus, but does not claim a polypeptide which is capped at both termini, and does not claim an acyl or amido capping group in particular.  Nishimoto teaches amino-terminal blocking groups such as acetyl and carboxy-terminal blocking groups to render peptides less sensitive to in vivo proteolysis.  See column 15, line 2 - column 16, line 7.  Borovsky et al teach that blocking the N-terminus, e.g. by acetylation, and the C-terminus, e.g., by amidation, is known in the art for inhibiting proteolysis of peptides by metabolic enzymes.  See column 2, line 64 - column 3, line 2.   Fuhrer et al teach increasing the stability of peptides to enzymatic degradation by substituting the N-terminus with lower alkyl.  See column 13, lines 4-7.  It would have been obvious to one of ordinary skill in the art to cap either or both termini of the polypeptide recited in the claims of the ‘796 patent with an acyl or amido group, because Nishimoto, Borovsky et al, and Fuhrer et al teach that capping would have the expected benefit of inhibiting proteolysis of the polypeptide after in vivo administration.  It would further have been obvious to one of ordinary skill in the art to cap the polypeptide recited in the claims of the ‘796 patent with acyl and/or amido groups, because Nishimoto and Borovsky et al teach that capping with acyl or amido groups would have the expected benefit of inhibiting proteolysis of the polypeptide after in vivo administration, and because substitution of a known species of capping agent for the generically recited caps recited in the claims of the ‘796 patent, with only the expected result that the polypeptide recited in the claims of the ‘796 patent is capped, is prima facie obvious.
10.	Claims 31, 35, and 47-51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11-17, 23, and 26-28 of copending Application No. 16/698,452 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘452 application clearly anticipate instant claims 31, 35, 47, and 5.  The claims of the ‘452 application recite a pharmaceutical composition comprising the peptide of instant claim 31, part (a), and claim administering the composition to a subject in order to treat or prevent a fibrotic condition of the lungs, including idiopathic pulmonary fibrosis.  With respect to instant claims 48-50, while the ‘452 application does not claim intranasal or intrabronchial administration, it would have been obvious to one of ordinary skill in the art to administer the peptide recited in the claims of the ‘452 application intranasally or intrabronchially, because the ‘452 application claims administering the peptide to the subject’s airway, and intranasal and intrabronchial administration are well-known methods for administering therapeutic agents to a subject’s airways.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
11.	 Instant claims 31, 32, 35, 39-44, and 46-51 are deemed to be entitled under 35 U.S.C. 119(e) to the benefit of the filing date of provisional application 61/800,117 because the provisional application, under the test of 35 U.S.C. 112(a), discloses the claimed invention.
	 Instant claim 45 is deemed not to be entitled under 35 U.S.C. 119(e) to the benefit of the filing date of provisional application 61/800,117 because the provisional application, under the test of 35 U.S.C. 112(a), does not disclose polypeptides comprising at least one D-amino acid (the disclosure of the provisional application at page 24, lines 26-28, limits D-amino acid substitutions to proteolytically unstable bonds).
12.	Claims 31, 35, and 51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Shetty et al article (Am. J. Resp. Cell Mol. Biol., Vol. 47, pages 474-483).  The Shetty et al article teaches the peptide FTTFTVT, designated CSP-4.  See, e.g., page 477, column 2, and Figure 3(B).  Because the peptide of the Shetty et al article is identical to the peptide recited in instant claim 31, part (a), inherently the peptide is useful for reducing fibrosis to the same extent claimed by Inventors.  Sufficient evidence of similarity is deemed to be present between the peptide of the Shetty et al article and the instant claimed composition to shift the burden to Inventors to provide evidence that the claimed composition is unobviously different than the peptide of the Shetty et al article.  With respect to the limitation “for lung instillation”, an intended use limitation does not impart patentability to a product claim which is otherwise anticipated by the prior art.  With respect to instant claim 35, in Figure 3(b), the Shetty et al article teaches that PBS is used as a control in the described experiment.  One of ordinary skill in the art would understand that in the non-control experiments of Shetty et al article, the active agents, including the CSP-4, were used in combination with PBS.  PBS is a pharmaceutically acceptable carrier.
13.	Claims 31, 32, 35, 44, and 51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beliveau et al (U.S. Patent Application Publication 2011/0218152).  Beliveau et al teach polypeptides derived from caveolin-1 and which are used pharmaceutically in combination with pharmaceutically acceptable carriers in order to treat diseases such as cancer and neurological diseases.  The polypeptides can be administered, e.g., orally, parenterally, intravenously, nasally, and by inhalation, and can be in the form of a spray or aerosol.  See, e.g., the Abstract; Table 1; paragraphs [0039], [0077], [0084], and [0087]; SEQ ID NOS:20, 29, 33, 40, 84, and 85; and claims 1, 2, 5, 18, 19, and 21-24.  Beliveau et al’s SEQ ID NO:85 corresponds to the polypeptide recited in instant claim 31, part (a); and Beliveau et al’s SEQ ID NOS:20, 29, 33, 40, and 84 correspond to the polypeptide recited in instant claim 31, part (b).  Because the polypeptides of Beliveau et al are identical to the polypeptides recited in instant claim 31, inherently the polypeptides are useful for reducing fibrosis to the same extent claimed by Inventors.  Sufficient evidence of similarity is deemed to be present between the polypeptides of Beliveau et al and the instant claimed composition to shift the burden to Inventors to provide evidence that the claimed composition is unobviously different than the polypeptides of Beliveau et al.  With respect to the limitation “for lung instillation”, an intended use limitation does not impart patentability to a product claim which is otherwise anticipated by the prior art.  
14.	Claims 41-43, 45, and 46 are rejected under 35 U.S.C. 103 as being obvious over Beliveau et al (U.S. Patent Application Publication 2011/0218152).  Application of Beliveau et al is the same as in the above rejection of claims 31, 32, 35, 44, and 51.  Beliveau et al teach that the polypeptides can comprise one or more D-amino acids, teach adding chemical groups such as N-terminal acetylation and/or C-terminal amidation, and teach adding cysteine residues so that the polypeptides can be cyclized, so as to confer resistance to peptidases.  See, e.g., paragraphs [0048], [0051], and [0054].  Beliveau et al do not teach modifying the specific polypeptides identified in the above rejection with capping groups and/or D-amino acids and/or with cysteine residues for cyclization.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the specific polypeptides taught by Beliveau et al with capping groups and/or with D-amino acids and/or with cysteine residues for cyclization, because these polypeptides are exemplary and are intended to be administered in vivo, and because Beliveau et al teach that these are useful polypeptide modifications which increase resistance to peptidases and increase in vivo stability.
15.	Applicant's arguments filed February 5, 2021 have been fully considered but they are not persuasive.
	Non-statutory double patenting rejections over U.S. Patent Nos. 9,630,990 and 10,377,796 have now been made, because the instant claims (with the exception of claims 39 and 40) have been amended so that they no longer require the polypeptide to comprise an internalization sequence at the N- or C-terminus.  For analogous reasons, certain claims are now rejected as being anticipated by the Shetty et al article (Am. J. Resp. Cell Mol. Biol., Vol. 47, pages 474-483)
	The Bernatchez et al article (PNAS, Vol. 102, pages 761-766) is no longer deemed to anticipate or render obvious the instant claims.  The Bernatchez et al article teaches three fusion peptides most relevant to the instant claims, i.e. AP-Cav-AB, AP-Cav-BC and AP-Cav-B.  See Figure 1A.  The AP segment corresponds to the internalization sequence recited in instant claim 39.  Claim 39 is dependent upon claim 32, which requires 1 to 5 additional residues at one or both ends of FTTFTVT.  The B segment and C segment of the Bernatchez et al article’s AP-Cav-AB and AP-Cav-BC are too large for the instant claim limitation reciting 1 to 5 additional residues.  With respect to AP-Cav-B of the Bernatchez et al article, there are no additional residues (other than the AP and B segments), and again the requirement for 1 to 5 additional residues is not met by the prior art.
	The prior art rejections based upon Hoffmann et al (U.S. Patent No. 8,058,227) set forth in sections 7 and 8 of the Office action mailed September 8, 2020 are withdrawn in view of Applicant’s amendments.  To the extent that Hoffman et al teach caveolin subdomains B, AB, and BC linked to Antennapedia internalization sequence (see, e.g., column 45, lines 47-49, and Table 2), these fusion polypeptides are distinguished by the claims for the same reasons set forth in the above paragraph.  Hoffman et al do not teach in vivo administration of subdomain B per se, and does not render obvious the in vivo administration of subdomain B for the reasons set forth in Applicant’s response.
	Sessa et al (U.S. Patent Application Publication 2015/0141340) is deemed to be essentially duplicative of the references applied and discussed above.
16.	Claims 39 and 40 are novel and unobvious over the prior art of record or any combination thereof.
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
March 20, 2021